Title: To George Washington from Joseph Vose, 31 October 1780
From: Vose, Joseph
To: Washington, George


                  
                     Camp Octr 31st
                     1780
                  
                  Captn Orrangh Stoddard of the 1st Massachusetts Regt haveing Represented  his circomstance as such he cannot aney longer Continue in the service I would therefore Recomend him for a discharge as it will be no detrement to the Regiment his leaving the service at this time.
                  
                     Joseph Vose Colo.
                  
               